ORDER

PER CURIAM
American Puzzle Company (“American Puzzle”) appeals from the trial court’s judgment, following a jury trial, in favor of Walter Wurdack, Inc. (“Defendant”) in a breach of contract claim relating to Defendant’s alleged promise to produce a wood sealant for American Puzzle that was compliant with child safety laws in the Consumer Products Safety Improvements Act (“CPSIA”), a regulation applicable to toy manufacturers. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No juris*402prudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).